Citation Nr: 0722095	
Decision Date: 07/20/07    Archive Date: 08/02/07

DOCKET NO.  95-37 687	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for residuals of a left 
ankle injury, to include degenerative joint disease.  


REPRESENTATION

Appellant represented by:	M. E. Wildhaber, Esquire


WITNESSES AT HEARING ON APPEAL

Appellant, wife and Dr. J.A. Juarbe


ATTORNEY FOR THE BOARD

J. Rose, Counsel 


INTRODUCTION

The veteran served on active duty form May 1968 to December 
1969. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 1995 rating decision by the Department 
of Veterans Affairs (VA) San Juan, the Commonwealth of Puerto 
Rico, Regional Office (RO).  At that time, the RO denied the 
veteran's claim to reopen the claim of entitlement to service 
connection for residuals of a left ankle injury.  The 
veteran, his wife, and Dr. J. A. Juarbe testified before a 
Decision Review Officer in February 1996.  

In a March 2002 decision, the Board denied the veteran's 
claim to reopen his service connection claim for residuals of 
a left ankle injury.  The veteran appealed to the United 
States Court of Appeals for Veterans' Claims (Court).  By 
Order of February 2003, the Court granted a joint motion 
filed by the parties in the case and remanded the matter to 
the Board for further consideration.  The claim returned to 
the Board and in a February 2004 decision, the Board found 
new and material evidence to reopen the veteran's service 
connection claim.  After reopening the claim, the Board 
remanded the service connection issue for further 
development.  Development is completed and the claim is again 
before the Board. 

The original appeal also included entitlement to service 
connection for post-traumatic stress disorder.  The claim was 
granted in an October 2005 rating decision and is therefore, 
no longer on appeal.


FINDING OF FACT

A chronic left ankle disability was not present in service 
and is not otherwise related to his period of active duty, 
and arthritis was not exhibited within the first post service 
year.  


CONCLUSION OF LAW

Residuals of a left ankle injury were neither incurred in nor 
aggravated by active duty military service, and arthritis may 
not be presumed to have been incurred therein.  38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.159, 3.303, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2006), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

In the present case, the veteran was provided with the notice 
required by the VCAA in letters dated in May 2001 and March 
2006.  These letters, along with a December 2006 supplemental 
statement of the case (SSOC), informed the veteran to send 
any pertinent evidence in his possession, informed him of the 
evidence required to substantiate a service connection claim, 
the information required from him to enable VA to obtain 
evidence on his behalf, the assistance that VA would provide 
to obtain evidence on his behalf, and that he should submit 
such evidence or provide VA with the information necessary 
for VA to obtain such evidence on his behalf.  The December 
2006 supplemental statement of the case informed the veteran 
of the reasons and basis for the denial of service connection 
and listed the pertinent regulations. Therefore, the Board 
finds that he was provided with the notice required by the 
VCAA.  

All available evidence pertaining to the veteran's claim has 
been obtained.  The claims folder contains the veteran's DD 
214, service medical records, private medical statements, VA 
medical records, and statements and testimony in support of 
his claim. The veteran was also afforded a VA examination 
with etiology opinion in June 2004.  38 C.F.R. § 3.159.  The 
Board finds that VA has satisfied its duty to notify and to 
assist.  All obtainable evidence identified by the veteran 
relative to his claims has been obtained and associated with 
the claims folder, and neither he nor his representative has 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  The Board is also unaware of any 
such evidence.  Therefore, the Board is satisfied that VA has 
complied with its duty to assist the veteran in the 
development of the facts pertinent to his claims.

The record also reflects that the originating agency 
readjudicated the veteran's claim being decided herein 
following the provision of the required notice and the 
completion of all indicated development of the record.  There 
is no indication in the record or reason to believe that the 
ultimate decision of the originating agency on the merits of 
the claim would have been different had complete VCAA notice 
been provided at an earlier time.

The Board is denying the service connection claim.  Thus, no 
additional disability ratings or effective dates will be 
assigned, so there can be no possibility of any prejudice to 
the veteran under the holding in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Further, the veteran was 
informed of the elements for additional disability ratings 
and assignment of effective dates in a letter dated in March 
2006.  For the above reasons, it is not prejudicial to the 
veteran for the Board to proceed to finally decide the issues 
discussed in this decision.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004); Quartuccio v. Principi, 16 Vet. App. 
183 (2002); Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard 
v. Brown, 4 Vet. App. 384 (1993); see also 38 C.F.R. § 
20.1102 (2006) (harmless error).

II.  Service Connection

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303(a), 3.304.  
Service connection will also be presumed for certain chronic 
diseases, including arthritis, if manifest to a compensable 
degree within one year after discharge from service.  See 38 
C.F.R. §§ 3.307, 3.309 (2006).

Where there is a chronic disease shown as such in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. § 
3.303(b).  When a condition noted during service is not shown 
to be chronic, or the fact of chronicity in service is not 
adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support the 
claim.  Id. Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of: (1) a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. § 
7104(a).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

The veteran contends that he has residuals of a left ankle 
injury that occurred in during his period of active duty.  

Upon review, service medical records show that the veteran 
was seen after two months in Vietnam for complaints of pain 
in his left ankle.  He reported that a trailer jack had 
injured his left foot.  Evaluation showed marked swelling.  
X-ray examination had revealed no fracture.  It was noted 
that he felt better the next day but was unable to put weight 
on the foot.  He was admitted overnight to the ward.  A 
contusion and sprain of the left ankle was diagnosed.  The 
veteran was later discharged in a cast to return to his unit.  
On a field medical card dated in March 1969, he was seen for 
follow-up of a sprained left ankle.  The ankle was pronounced 
"O.K." and he was returned to full duty.  Separation 
examination report dated in December 1969 documented a normal 
condition of the lower extremities and feet.  He also denied 
foot trouble, arthritis, bone/joint/other deformity, or 
lameness at that time.  

There is also no evidence of arthritis within one year 
following separation from service.  38 C.F.R. §§ 3.307, 3.309 
(2006).  The first evidence of degenerative joint disease of 
the ankle joint was noted in a July 1993 VA examination.  At 
that time, the veteran reported having pain since a left leg 
fracture in service.  Examination was remarkable for pain and 
limitation of motion, shortening of the Achilles tendon and 
crepitance.  VA outpatient reports dated in June 1994 for an 
"old ankle fracture with arthritis changes."  A July 1994 
consultation report showed that the veteran reported ankle 
trauma in 1969 and stated that he had discomfort in the left 
ankle ever since that time.  A November 1998 report showed 
that the veteran's complaint of bilateral ankle pain was 
associated with mild degenerative joint disease.  

Based upon the facts that the veteran received treatment for 
left ankle problems in service and has a current chronic left 
ankle disability (degenerative joint disease), the Board 
remanded the claim in order to obtain an etiological opinion. 

A June 2004 VA examination was performed.  The physician 
opined that the veteran's current left ankle disability 
(degenerative joint disease) was not at least as likely as 
not related to his in-service left ankle problem as noted 
during his military service.  The physician noted that x-ray 
findings in service were negative for fracture and separation 
examination was silent toward a left ankle condition.  Based 
upon these facts, the physician indicated that the in-service 
left ankle problems were acute and transitory which resolved.  
The first evidence of arthritis was years after service.  
According to the physician, the current left ankle disability 
is more likely related to the natural process of aging.  

The Board finds the VA physician's etiology opinion to be 
persuasive evidence as it was based upon examination of the 
veteran and review of the claims folder.  Guerrieri v. Brown, 
4 Vet. App. 467, 470-71 (1993).  The physician's rationale is 
also supported by the record.  

The Board recognizes that the veteran is competent to state 
that he has had pain and difficulty with his left ankle since 
service; however, his contentions that his current left ankle 
disability is related to service is not supported by the 
medical evidence of record.  In fact, the medical evidence 
indicates no relationship between his in-service left ankle 
problems and his current left ankle disability.  

Having been advised by VA of what is needed to submit a 
substantially complete application for benefits, the veteran 
has not submitted competent medical evidence supporting his 
contentions regarding his claim of entitlement to service 
connection. Rather, he has offered his own statements.  While 
the veteran believes that his current left ankle disability 
is related to his in-service left ankle problems, it is noted 
that he has not shown, nor claimed, that he is a medical 
expert, capable of rendering medical opinions.  Therefore, 
his opinions are insufficient to demonstrate that a current 
left ankle disability is due to service.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  There are no other 
etiological opinions of record. 

In sum, the preponderance of the evidence is against the 
claim for service connection for residuals of a left ankle 
injury, to include degenerative joint disease.  As such, the 
reasonable doubt doctrine is not for application.  See 38 
U.S.C.A. § 5107(b) (West 2002); see also Gilbert, supra.


ORDER

Service connection for residuals of a left ankle injury, to 
include degenerative joint disease, is denied. 



____________________________________________
M. W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


